DETAILED ACTION
Applicants’ arguments, filed 7 April 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
This office action is made NON-FINAL because it includes a rejection that could have been written previously but mistakenly was not written previously.

Claim Interpretation
Claim Interpretation – Water Solubility: The instant claims require that at least about 20 parts, by weight, of the hydrophilic anticaries agent particles are soluble in about 100 parts, by weight, of water. For the purposes of examination under prior art, the term “water” is understood to refer to water at an approximately neutral pH. The term “water” is not understood to refer to an aqueous solution that is significantly acidic or basic. For example, a hydrophilic anticaries agent that dissolves in aqueous acid but does not dissolve in water with a neural pH is not understood to meet the claim limitations.
Claim Interpretation – Anticaries Agent: The instant claims require an anticaries agent. The instant specification discloses the following anticaries agents, as of the instant specification on page 22 lines 15-28, reproduced below.

    PNG
    media_image1.png
    365
    638
    media_image1.png
    Greyscale

In view of the above-reproduced text, the examiner understands the following compounds to be anticaries agents.
First, ionic fluorides and/or fluorophosphates are understood to be anticaries agents, regardless of whether or not they are listed in the above-reproduced paragraph. Secondly, the agents specifically disclosed in the above list are understood to be anticaries agents. However, the examiner notes the following. First, organic fluorides comprising a carbon-fluorine covalent bond are not understood to be anticaries agents; this is because a fluoride anion acts in an anticaries manner by incorporation into dental enamel, and a fluorine atom bound to a carbon atom would not have been able to have been incorporated into dental enamel due to the strength of the carbon-fluorine covalent bond. Secondly, some of the anticaries agents disclosed above, such as sodium fluoride, do not meet the instantly claimed limitations because they are less water-soluble than what is required.
As such, the specific compounds disclosed above are understood to be anticaries agents. However, some of said compounds would not read on the claimed invention to the extent that they are not sufficiently water-soluble to meet the instantly claimed requirements.
Additionally, bioglasses disclosed by Litkowski et al. (US Patent 5,735,942) but not specifically disclosed in the instant specification are understood to be anticaries agents. However, these anticaries agents are understood to read on the instant claims only if they have the required water-solubility. The bioglass recited by claim 1 of Litkowski comprises silica as a primary ingredient, as of Litkowski, column 9, lines 5-11, reproduced below.

    PNG
    media_image2.png
    135
    428
    media_image2.png
    Greyscale

The skilled artisan would not have expected that the above-reproduced composition would have been water-soluble because silicas are not generally water-soluble. This is shown by the fact that sand, which primarily comprises silica, does not dissolve in ocean water.
Claim Interpretation – Particle: The examiner notes the following in the instant specification on page 5. 

    PNG
    media_image3.png
    155
    641
    media_image3.png
    Greyscale

As such, the instant specification defines the term “particle” to refer to a solid or a semi-solid material. A liquid material is therefore not a particle. As such, a water in oil emulsion comprising discrete portions of water phase in a continuous oil phase is not understood to comprise particles. This is because water is liquid. In contrast, the instant specification defines the term “particle” to refer to solid or semisolid materials.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7-10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tananko et al. (US Patent 7,304,020). 
Tananko et al. (hereafter referred to as Tananko) is drawn to a composition comprising tin (II) chloride. Tananko et al. (hereafter referred to as Tananko) is drawn to a composition comprising Tin (II) chloride and montmorillonite clay, as of Tananko, title and abstract. Tananko teaches the following, as of column 10, relevant text reproduced below.

    PNG
    media_image4.png
    233
    487
    media_image4.png
    Greyscale

As best understood by the examiner, the tin (II) chloride above is in the form of particles, as it is described as a powder as of Tananko, abstract. Additionally, the skilled artisan would have expected that the tin (II) chloride of Tananko would have had a water solubility of 83.9 g per 100 mL of water, which is within the claimed range.
As to claim 1, the claim is not anticipatory because the example above teaches “fluid”, and teaches petrolatum from a list of fluids. However, together, these would provide a composition as claimed instantly. While the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A. See also MPEP 2123.
As to claim 1, the claim requires a semisolid dispersion. As best understood by the examiner, in the case wherein the fluid in the composition of Tananko would have been petrolatum, the composition would have been semi-solid.
As to claim 1, the claim requires an oral dispersion. The examiner notes that the intended use of the composition of Tananko is not for oral administration. Nevertheless, the examiner notes that composition claims cover what the composition is, not what the composition does. See MPEP 2114(II). The skilled artisan would have understood that the composition of Tananko would have been capable of oral use even if this was not the intended use of Tananko.
As to claim 3, the skilled artisan would have expected that the tin (II) chloride of Tananko would have had a water solubility of 83.9 g per 100 mL of water, which is within the claimed range.
As to claims 7-10, the tin (II) chloride of Tananko (i.e. stannous chloride) reads on the additional limitations of these claims.
As to claim 17, the tin (II) chloride of Tanako is insoluble in petrolatum, and petrolatum is insoluble in water.
This office action has been made NON-FINAL because this rejection could have been written earlier in prosecution but mistakenly was not written earlier in prosecution.

Claims 18-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tananko et al. (US Patent 7,304,020) in view of Bekker et al. (US 2014/0336272 A1).
Tananko is drawn to a composition comprising tin (II) chloride powder particles in petrolatum. See the rejection above over Tananko by itself. The composition of Tananko is intended for lubrication and decreasing friction, as of Tananko, end of abstract.
Tananko is silent as to the cone penetration of the petrolatum.
Bekker et al. (hereafter referred to as Bekker) is drawn to a petrolatum composition, as of Bekker, title and abstract. Said petrolatum has a drop melting point of between 35ºC and 80ºC, as of Bekker, abstract. Said petrolatum has a cone penetration in the following range, as of Bekker, paragraph 0022, reproduced below.

    PNG
    media_image5.png
    104
    459
    media_image5.png
    Greyscale

Bekker does not teach incorporating particles in the petrolatum.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the petrolatum of Tananko with the properties taught by Bekker. Tananko teaches petrolatum, but is silent regarding the properties of said petrolatum. Bekker teaches properties that are known for the formulation of petrolatum, the skilled artisan would have been motivated to have used the petrolatum of Bekker in the composition of Tananko in order to have predictably provided the fluid in the composition of Tananko with a reasonable expectation of success.
In the alternative, the skilled artisan would have been motivated to have substituted the petrolatum of Bekker in place of the petrolatum of Tananko in order to have predictably provided a fluid comprising particles, as taught by Tananko, with a reasonable expectation of success. The simple substitution of one known element (the petrolatum of Bekker) in place of another (the petrolatum of Tananko) in order to achieve predictable results (formation of the fluid comprising particles, as taught by Tananko) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claims 18-19, the claims require cone penetration consistency values of 25-300, which in the case of claim 18 refers to the composition as a whole and in the case of claim 19 refers to the petrolatum by itself. Regardless, the values of 60 to 300 taught by Bekker are within the scope of the required cone penetration values.
As to claim 20, the claim requires petrolatum with a drop melting point of between about 40ºC and about 80ºC. Bekker teaches a drop melting point from about 35-70ºC. This overlaps with the required drop melting point. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). 

Claims 25-26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tananko et al. (US Patent 7,304,020) in view of Aracil (US Patent 5,054,582).
Tananko is drawn to a composition comprising tin (II) chloride powder particles in petrolatum. See the rejection above over Tananko by itself. The composition of Tananko is intended for lubrication and decreasing friction, including on a metal surface, as of Tananko, end of abstract.
Tananko does not teach a kit and applicator.
Aracil is drawn to a device for applying a lubricant for reducing friction to a metal surface, e.g. of metal wheels, as of Aracil, title and abstract. The device of Aracil has the following structure, as of Aracil, figure 1, reproduced below.

    PNG
    media_image6.png
    403
    494
    media_image6.png
    Greyscale

Item #16 appears to be a holder and/or container for the anti-friction composition of Aracil. Item #16, along with items #25 and #27 also would appear to be an applicator as these items help the anti-friction composition be applied to the metal surface.
Aracil differs from the claimed invention because the anti-friction composition of Aracil does not contain the ingredients required by the instant claims.
It would have been prima facie obvious for one of ordinary skill in the art to have used the applicator device of Aracil to have applied the composition of Tananko to a metal surface. Tananko is drawn to an anti-friction composition useful for application to a metal surface. However, Tananko is silent about how this composition is stored and/or a device usable to apply this composition to a metal surface. As Aracil teaches a device usable for storing an anti-friction composition and applying an anti-friction composition to a metal surface, the skilled artisan would have been motivated to have used the device of Aracil to have stored and applied the composition of Tananko to a metal surface with a reasonable expectation of success.
As to claim 25, Tananko teaches the required dispersion. The combination of this dispersion with the device of Aracil would have read on the required kit. Item #16 of Aracil would have read on the required delivery carrier.
As to claim 26, the device of Aracil would have read on the required applicator.
As this rejection could have been made previously but mistakenly was not made previously, this office action is made NON-FINAL.


Response to Arguments Regarding Obviousness Rejections
Applicant has presented arguments regarding the previously applied obviousness rejections, as of applicant’s response on 7 April 2022. These arguments have been addressed below.
In applicant’s response, paragraph bridging pages 6-7, applicant argues that Tananko teaches away from an oral dispersion. This is not persuasive. While Tananko does not teach that its composition can be used as an oral dispersion, Tananko also does not teach that its composition would have been unsuitable as an oral dispersion. 
Alleged Teaching Away: The examiner notes that the phrase “teaching away” refers to a case in which the prior art criticizes, discredits, or otherwise discourages the solution claimed. See MPEP 2145(X)(D)(1), second paragraph in section. However, Tananko does not criticize, discredit, or otherwise discourage the use of its composition as an oral dispersion. In contrast, Tanako is silent as to whether its composition would have been suitable for oral care. This silence does not constitute teaching away.
“Slip Panes”: Applicant then addresses the fact that Tananko teaches that its composition comprises clay whose layers have slip planes that transversely shift when tangential pressure from the friction pair is applied, thereby lubricating the friction pair, as of applicant’s response, page 7, third paragraph.
In response, as best understood by the examiner, the “slip panes” referred to here do not refer to a device that would be unnecessary for or unsuitable with an oral care dispersion. In contrast, as best understood by the examiner, the slip panes being referred to here appear to be an inherent feature of the microstructure of the montmorillonite clay used in the composition of Tananko, as of the abstract of Tananko. 
The examiner takes the position that montmorillonite clay is a suitable ingredient in oral care preparations. This determination is made in view of Mason (US Patent 4,992,258), abstract, which teaches a dental preparation comprising montmorillonite clay. As such, the skilled artisan would have expected that the montmorillonite clay of Tananko would have been suitable for use as an oral dispersion because montmorillonite clay is a suitable ingredient in oral care preparations as taught by Mason. This would have been the case regardless of whether the montmorillonite clay would have had “slip panes.” The examiner clarifies that Mason is not part of the statement of rejection and is cited solely to rebut applicant’s arguments.
Applicant then makes the following argument, as of page 7.

    PNG
    media_image7.png
    183
    493
    media_image7.png
    Greyscale

As an initial matter, no information disclosure statement with a materials safety data sheet for magnesium metasilicate has been provided. However, even if, purely en arguendo, a materials safety data sheet containing this information had been provided, it would still not have been probative of non-obviousness. This is because magnesium metasilicate has been used as an ingredient in an oral care composition. See Muhler et al. (WO 81/02670 A1), pages 28, claims 1-2 of Muhler, reproduced below.

    PNG
    media_image8.png
    518
    1187
    media_image8.png
    Greyscale

As such, the teachings of Muhler indicate that magnesium metasilicate can be used in an oral care preparation. The examiner clarifies that Muhler is not part of the statement of rejection, and is cited in order to rebut applicant’s arguments.
Secondary Reference: With regard to the rejection over Tananko in view of Bekker, applicant has not provided additional arguments that are relevant to the additional teachings of Bekker or to the additional limitations of claims 18-19. As such, this rejection has been maintained.


Close Prior Art – No Rejection
Withdrawal of Robbins and Tung Rejections in view of Declaration:
As close prior art, the examiner cites Robbins et al. (WO 2017/048216 A1) and Tung (US 2008/0292565 A1). Both references were cited previously in the prosecution history of the instant application.
Robbins et al. (hereafter referred to as Robbins) is drawn to anhydrous tooth whitening compositions, as of Robbins, title and abstract. Robbins teaches anti-caries agents such as sodium-, calcium-, magnesium and stannous fluoride, aminefluorides, disodium monofluorophosphate and sodium trimetaphosphate, as of Robbins, page 15, paragraph 00064. These are understood to be hydrophilic.
However, Robbins differs from the claimed invention at least because there is no clear indication that the anti-caries agents in Robbins are present in the form of particles.
Tung is drawn to a composition for tooth fluoridation and remineralization, as of Tung, title and abstract. Tung teaches applying a non-aqueous (e.g., varnish-based) composition (e.g., a suspension), containing solid particles of water-soluble salts of calcium, phosphate, and fluoride, to the aqueous environment of the mouth, as of the abstract of Tung. The composition recited by claim 1 of Tung has the following elements, as of Tung, page 9, left column, claim 1, reproduced below.

    PNG
    media_image9.png
    182
    400
    media_image9.png
    Greyscale

Tung does not teach a semisolid carrier comprising petrolatum.
The examiner previously rejected the instant claims over the combination of Robbins in view of Tung. Nevertheless, this rejection has been withdrawn in view of data presented in the declaration under 37 C.F.R. 1.132 submitted as of applicant’s response on 21 January 2022. This declaration under 37 C.F.R. 1.132 (hereafter referred to as the declaration) is noted and addressed below.
Prior to substantively addressing the declaration, the examiner notes the following.
In applicant’s prior response on 6 December 2021 (hereafter referred to as applicant’s prior response), applicant presented arguments regarding data in the instant specification which applicant alleges shows unexpected results. The data presented comes from Table 3 of the instant specification, from page 82 of the instant specification, which was reproduced on page 8 of applicant’s response, and is reproduced below here.

    PNG
    media_image10.png
    393
    556
    media_image10.png
    Greyscale

The conclusion that applicant derives from this table is that
placing particles of a more water-soluble agent such as urea peroxide or PVP peroxide in petrolatum for use in an oral care composition is more effective than placing particles of a less water-soluble sodium percarbonate into petrolatum – see page 8, second to last paragraph of applicant’s response;
this effect is controlled by the fact that PVP peroxide and urea peroxide are more water-soluble that sodium percarbonate – see the paragraph bridging pages 8 and 9 of applicant’s response; and
this effect would not have been expected by one of ordinary skill in the art.
In the prior office action on 3 January 2022, the examiner took the following position, as of the office action on 3 January 2022, pages 15-16, relevant text reproduced below.

Even if, purely en arguendo, the conclusions enumerated in points (A), (B), and (C) above are correct, the above-reproduced results are drawn to peroxides, which are tooth bleaching agents. In contrast, the claimed invention is drawn to an anticaries agent. As such, the issue at hand is whether applicant’s results, which apply to tooth bleaching agents, should also have been applicable in regard to anticaries agents.

The declaration submitted with applicants response on 21 January 2022 appears to have been submitted to address this issue.
In the declaration, declarant appears to have tested compositions of urea peroxide in petrolatum, stannous chloride in petrolatum, and stannous fluoride in petrolatum. All of these actives are water-soluble in the manner required by the instant claims. Also, all of these actives appear to be present as solid particles in petrolatum, which is a hydrophobic ingredient.
As best understood by the examiner, declarant appears to have found that the presence of water results in the delivery of the active agent from the hydrophobic phase to the hydrophilic phase. This effect has been found in the case of both tooth bleaching agents, such as urea peroxide (as shown in the declaration) and polyvinylpyrrolidone-hydrogen peroxide adduct (in the specification but not in the declaration), as well as the antimicrobial stannous chloride and the antimicrobial and anticaries agent stannous chloride, both shown in the declaration.
As such, declarant appears to have shown that the beneficial effect of placing particles of a water-soluble agent in petrolatum is applicable both to water-soluble bleaching agents as well as water-soluble antimicrobial and anticaries agents. As such, the beneficial effects shown in data presented in the instant specification regarding water-soluble tooth bleaching agents comprising peroxide present as particles in petrolatum are understood to be applicable to other water-soluble agents (such as anticaries agents) present as particles in petrolatum.
In view of this determination, the examiner takes the position that the instant specification in combination with the declaration shows that anticaries agent particles dispersed in petrolatum and comprising the required solubility have superior results as compared with anticaries agent particles dispersed in petrolatum which have a lower solubility than what is recited by the instant claims. In view of this determination, the obviousness rejections over the combination of Robbins et al. (WO 2017/048216 A1) in view of Tung (US 2008/0292565 A1), by themselves or in view of other references, which were previously set forth in the prior office action on 3 January 2022, have been withdrawn.
The examiner notes that there appear to be various textual errors in the declaration. One such error is pointed out below.

    PNG
    media_image11.png
    292
    534
    media_image11.png
    Greyscale

The term “peroxide” in this case appears to be in error because it is actually a Tin (II) salt, not peroxide, that is delivered. Regardless, the data shown by declarant shows that the beneficial effects found with urea peroxide are also applicable to tin (II) chloride and tin (II) fluoride. As such, despite textual errors such as that described above, the declaration is still understood to be probative of non-obviousness and sufficient to overcome the previously applied rejections.
Therefore, in view of this declaration, the previously applied rejections over Robbins et al. (WO 2017/048216 A1) in view of Tung (US 2008/0292565 A1), as well as Robbins in view of Tung and further in view of other references, have been withdrawn.
Faunce Reference: As close prior art, the examiner cites Faunce (US Patent 4,198,394), which was previously cited in the file record of the instant application. Faunce is drawn to a dentifrice composition comprising stannous fluoride and sodium dihydrogen phosphate, as of Faunce, title and abstract. Said composition comprises a water-free carrier, as of Faunce, column 13, lines 45-50. However, the primary carrier in the examples of Faunce is glycerin, as of Faunce, column 7 lines 5-18, reproduced below.

    PNG
    media_image12.png
    280
    424
    media_image12.png
    Greyscale

This differs from the claimed invention because glycerin is water-soluble. In contrast, the carrier of the claimed invention is not water-soluble. Faunce does not teach petrolatum. Faunce also does not teach a water-insoluble non-aqueous carrier, and does not provide motivation for the skilled artisan to have substituted petrolatum in place of the glycerin of Faunce. Additionally, to the extent that Faunce teaches an oil (wherein petrolatum is understood to be an oil), Faunce teaches spearmint oil as a flavoring used in a small amount, as of Faunce, column 6 lines 43-52. Faunce does not teach a water-insoluble oil, let alone petrolatum, as the primary carrier of at least 60% of the composition, nor does Faunce provide motivation for the skilled artisan to have substituted such a carrier in place of glycerin. As such, no rejection over Faunce has been written.
US Patent 11,147,753 – No Double Patenting: As a relevant reference, the examiner cites US Patent 11,147,753. The ‘753 patent has common inventors with the instant application and is commonly assigned with the instant application. Nevertheless, the examiner has decided not to reject the instant claims over the claims of the ‘753 patent for at least the following reasons.
Claim 1 of the ‘753 patent is reproduced below.

    PNG
    media_image13.png
    381
    390
    media_image13.png
    Greyscale

The composition recited by the above-reproduced claim comprises a hydrophobic phase, which is the majority of the composition, and an aqueous phase, which is the minority of the composition. Nevertheless, the aqueous phase in the above composition is not a particle in the manner that the term “particle” is defined by the instant application. This is because a particle, as defined by the instant application, must be solid or semi-solid. In contrast, the aqueous phase in the above composition is liquid. There would have been no motivation for the skilled artisan to have modified the composition of the claims of the ‘753 patent to have had a solid or semisolid particle rather than a liquid aqueous phase; as such, no double patenting rejection over the claims of the ‘753 patent has been written.


Additional Relevant Reference
As an additional relevant reference, the examiner cites James (US Patent 6,382,524). James is drawn to an applicator for applying a fluid to a surface, as of James, title and abstract. The fluid to be applied may be a lubricant, as of James, claim 9. As such, James, like Aracil (US Patent 5,054,582) cited above, is drawn to a device and applicator for applying a lubricant. Although the technical details of the applicator and device of James are different from those of Aracil, both devices appear to serve the purpose of applying a lubricant to a surface.


Terminal Disclaimer
The terminal disclaimer filed on 7 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
US Patent 10,849,729;
US Patent 11,224,760;
US application serial number 16/842,806;
US application serial number 17/014,225;
US application serial number 17/014,208;
US application serial number 17/014,180; and
US application serial number 17/008,681
has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 4-6, 11-15, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6, 11-15, and 22-24 are not subject to a rejection over Tananko et al. (US Patent 7,304,020), whether by itself or combined with a secondary reference. Tananko does not teach or render obvious a composition comprising fluoride (as required by claims 4-5) or a hydrophilic bleaching agent (as required by claims 11-15). There would have been no expectation that the composition of Tananko would have had the required bleaching efficacy of claims 22-23 because the composition of Tananko does not appear to include a bleaching agent. There would have been no motivation for the skilled artisan to have administered the composition of Tananko for the method of claim 24 of application to the oral cavity as Tananko teaches a completely different method. 


Conclusion
Less than all claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612